Citation Nr: 0306876	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  93-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle sprain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of mandible fracture.


(The issue of entitlement to service connection for C-6 
radiculopathy, including carpal tunnel syndrome, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to June 1986.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, and St. Petersburg, Florida.  By rating decision 
dated in June 1992 the Montgomery RO granted service 
connection for a fractured mandible and assigned a zero 
percent evaluation.  The veteran filed a timely notice of 
disagreement (NOD).  The RO issued a statement of the case 
(SOC) in August 1992, and the veteran filed a timely 
substantive appeal.  

In his substantive appeal (on VA Form 9) the veteran 
requested a personal appearance before a Member of the Board 
at the RO.  Subsequently, in correspondence dated in 
September 1992, he opted to have a hearing at the RO before a 
Hearing Officer, in lieu of a hearing before a Member of the 
Board.  The veteran provided oral testimony before a Hearing 
Officer at the RO in November 1992, a transcript of which has 
been associated with the claims file.

Following the hearing the Hearing Officer issued a decision 
in January 1993 in which he denied a compensable evaluation 
for the service-connected fracture of the mandible.

In December 1994 the issue of entitlement to a compensable 
evaluation for residuals of a fracture of the mandible was 
before the Board.  The Board remanded the issue to the RO for 
further development.  In January 1996 the RO increased the 
evaluation for a fractured mandible to 10 percent.  The 
veteran continued his appeal of the issue.

The matter was again before the Board in December 1996, at 
which time it was again remanded to the RO for further 
development.  

In February 1997, jurisdiction of the veteran's file was 
transferred to the RO in St. Petersburg.

In a supplemental SOC (SSOC) issued in June 1997, the RO 
continued the 10 percent disability evaluation for the 
veteran's service-connected fracture of the mandible.

By rating decision dated in January 1998, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a right ankle sprain.  The veteran filed a 
timely NOD.  The RO issued an SOC in October 2000 wherein the 
denial of the veteran's claim for service connection was 
continued.  In December 2000 the veteran timely perfected his 
appeal to the Board.  

The Board is undertaking additional development on the matter 
of entitlement to service connection for C-6 radiculopathy, 
including carpal tunnel syndrome, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The probative evidence shows that a right ankle sprain 
was first shown in service.
2.  The probative evidence shows that the veteran currently 
has a right ankle disorder related to his military service.

3.  Residuals of a left mandible injury are currently 
manifested by no more than moderate displacement of the 
mandible, normal range of motion, and normal lateral 
excursions.  


CONCLUSIONS OF LAW

1.  A right ankle sprain was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a mandible fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150; 
Diagnostic Code 9904 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that, in August 1980, the 
veteran was seen with complaints of a bleeding mouth, broken 
jaw, and missing teeth after being kicked in the jaw.  On 
examination, his jaw was visibly deformed, with the bone 
visible inside the left side of the jaw.  X-rays showed 
fracture in at least three places.  Dental records reveal 
that, in August 1980, the veteran was treated for trauma to 
his mandible as a result of his involvement in an altercation 
where he was kicked in the jaw by another soldier.  On the 
day following the altercation, dental health records show 
that he had moderate edema bilaterally, but he was able to 
breathe without a problem.  There was some dysphagia, and 
good hemostasis.  He was diagnosed as having a fractured left 
mandible.  His treatment consisted of closed reduction of the 
principal mandibular fracture, with extraction of teeth 
numbers 10, 23, and 24.

Further treatment records in 1980 reveal closed reduction of 
the mandibular fracture with intermaxillary fixation and 
external pin fixation, principal, and extraction of teeth 
numbers 29 and 31.  Also in August 1980 the veteran was 
treated at the oral surgery clinic.  The clinical record 
shows a diagnosis of "(gross only): Teeth #10, 24 and 25: 
Carious incisor teeth."  Dental records indicate that the 
veteran's teeth were restored with removable and fixed 
prosthesis.  On the report of medical history at the time of 
separation, the examination noted that the veteran's jaw 
popped painfully sometimes.

In addition, service medical records show that the veteran 
was seen in October 1983 for repair of a short-leg walking 
cast which was applied as a result of a severe sprain to his 
right ankle.  It was noted on the medical report that the 
cast had been damaged on a walking surface.  The diagnosis 
was of a cast repair.  In an October 1983 report of the 
veteran's physical profile, severe sprain of the ankle was 
noted as a physical defect.  Also noted in relation to the 
physical defect were limitations such as no crawling, 
stooping, running, jumping, marching, or standing for longer 
than ten minutes, which were imposed on the veteran for 
approximately two weeks.

In November 1983, he was seen for a follow-up of the October 
1983 visit when the cast was applied for the ankle sprain.  
On examination, there was swelling around the ankle, and the 
veteran complained that the pain was more severe when he 
moved his toes or would bend his foot.  The diagnosis was 
sprain.  In the March 1986 separation examination report, 
clinical evaluation revealed normal lower extremities, feet, 
and other musculoskeletal parts.  However, in the report of 
medical history, the veteran noted that he had had swollen or 
painful joints, broken bones, and foot trouble.  The examiner 
acknowledged that the veteran had a painful right ankle 
associated with a status post sprain in 1983.  The examiner 
also noted that the right ankle ached after long periods of 
standing or running.

In November 1991, the RO received the veteran's application 
for entitlement to service connection for both jaws.  In June 
1992, service connection was granted for a fractured 
mandible, with a zero percent disability evaluation effective 
from November 1991.  A non-compensable evaluation was 
assigned because only slight symptomatology was shown.  The 
veteran timely filed an NOD as to the RO's determination, and 
subsequently perfected his appeal to the Board.

A VA dental examination was conducted in January 1992.  It 
was noted that the veteran had a history of a fractured 
mandible in 1980 due to involvement in an altercation.  It 
was noted that he had a history of missing teeth from the 
same incident.  He was treated in the hospital for 109-110 
days.  The veteran complained of "jaws popping and 
cracking", and said they would "catch" when he chewed.  
The veteran felt that his opening-closing axis was decreased.  
He experienced occasional muscle spasms, causing him to bite 
his cheeks and tongue unexpectedly.  He had some tingling of 
the right chin area from paresthesia.  X-ray findings showed 
right inferior mandibular border overlapping, with bone scars 
evident.  There was some bony deficit distal to the last 
molar.  There was an altered nerve pathway on the left side.  
Teeth numbers 24, 25, 29, 30, 31, and 32 were missing and 
most probably directly related to the accident.  Mandibular 
molars on the left side were in cross-bite, probably as a 
result of rotation of the mandible to set it.  There was a 
loud pop bilaterally.  It was noted that the veteran's 
disability had affected his everyday activities in the 
following ways: esthetics compromised, chewing compromised, 
and speech and ear complications.  The diagnosis was 
fractured mandible, healed with asymmetry, compromised joints 
and occlusion.  X-rays revealed normal temporomandibular 
joints (TMJs).  

In November 1992 the veteran provided oral testimony in 
support of his claim for a compensable evaluation for his 
service-connected fractured mandible, before a Hearing 
Officer at the RO.  He testified that, when he was kicked on 
the right side of his face, the bone just behind his mouth 
shattered.  It was crushed, and the opposite side was 
completely broken off.  Hearing Transcript (Tr.), p. 7.  He 
reported that his jaw would become sore when he chewed.  
Also, when he chewed there was popping and catching on the 
right side of the joint below his ear.  He stated that the 
popping and catching interfered with his chewing.  He further 
stated that he had pain.  At times, when he would talk, he 
would bite his tongue and it would bleed.  Tr., pp. 8-9.  He 
reported that he had been hospitalized with his jaws wired 
for three and one-half months.  He further reported that 
everything was not properly aligned; his teeth would feel 
like they were off.  Tr., p. 9.  He stated that he would stay 
away from foods that required a lot of continuous chewing.  
Tr., p. 14. 

A VA examination of the mouth was conducted in December 1992.  
During the examination, the veteran reported that his jaw 
would become sore when he chewed and that would catch while 
he ate.  The right temporomandibular joint would pop every 
time he tried to open his mouth.  He described some tightness 
in the neck muscle and pain in the right TMJ while eating.  
He disclosed that he had lost a lot of teeth on the right 
side in the lower jaw.  On clinical evaluation, the examiner 
noted that there was a history of a fracture of the jaw, with 
surgery.  Small scars were noted over the area of the right 
TMJ.  The temporomandibular joint popped, and was painful.  
Several teeth were missing in the right lower jaw, and also 
missing were lower incisors.  The diagnoses were history of 
surgery for a fractured mandible in the past, several missing 
teeth, and possible TMJ dysfunction.

In April 1993 the veteran filed a claim of entitlement to 
service connection for a sprained ankle.  He asserted that, 
while in the service, in the field, he had a severe sprain to 
his right ankle.  He wore a cast for three to four months and 
had constant hospital treatment.  He further asserted that 
when he wore his boot, or would run or stand for long 
periods, his ankle would become stiff and cause him to limp.  
Thereafter he would have to wear a support for weeks before 
it was better.

In an April 1993 medical statement, W. Jackson, D.M.D., a 
private dentist, noted that he had seen the veteran in July 
1989 with his chief complaint being "aching in jaws."  
Examination of the veteran by Dr. Jackson had revealed that 
the veteran was partially edentulous, with a loss of vertical 
dimension.  His remaining teeth appeared to be in good 
condition.  He had undergone extensive dental treatment.  The 
muscle of mastication was tender to palpation.  Dr. Jackson 
noted that the veteran had a TMJ disorder.

In a VA Medical Center (MC) outpatient treatment reported 
dated in April 1993, it was noted that the veteran had 
complained of pain in his right jaw from a previous jaw 
injury.  There was no diagnosis rendered at that time.

In September 1993 the veteran underwent a bilateral TMJ 
arthrogram at the Kirklin Clinic.  A view of the right side 
revealed the right condyle was osteopenic.  Range of motion 
was slightly limited, with the condyle advancing just beyond 
the articular eminence as the veteran attempted to open 
maximally.  The meniscus was seen to be mildly anteriorly 
dislocated with full capture upon opening.  It was noted that 
there was a distinct "pop" at the forward extreme of 
translation.  This usually indicated posterior subluxation of 
the meniscus.  The veteran reported that his jaw would 
occasionally lock open.  The left condyle was osteopenic and 
flattened superiorly.  Range of motion was slightly limited.  
There was slight anterior dislocation of the left meniscus, 
with capture upon opening.  No "pop" was demonstrated on 
the left.  The diagnoses were mild right anterior dislocation 
with capture, followed by posterior subluxation and left 
meniscus was mildly anteriorly dislocated as well, with 
evidence of perforation on the left.  There were secondary 
degenerative changes of the left condyle.

In addition, in January 1994 the veteran's TMJ disorder was 
evaluated following night-guard therapy.  It was noted that 
the splint had not altered the pain.  The veteran had 
described the pain as worse in winter, and that it would 
start on the right neck and radiate to the right shoulder.  

In a November 1994 physical therapy evaluation, the veteran 
reported that his TMJ would pop with every jaw opening.  He 
also complained of neck spasms that were worse in cold 
weather, and occasional acute exacerbations of TMJ pain and 
sporadic bilateral upper extremity radiculopathy.  On 
examination, range of motion of the upper extremities was 
within normal limits.  It was noted that the veteran was 
employed as an electrician and worked a lot overhead.  The 
physical therapist's assessment was that the veteran had neck 
spasms and neck pain, thought to possibly be related to the 
old TMJ problem.  It was noted that "at any rate", TMJ and 
neck pain affected each other.  In March 1995 the veteran was 
diagnosed with having bilateral TMJ with internal 
derangement.

The veteran underwent a VA examination in April 1995.  The 
examination report revealed that he had clicking and popping 
of the jaw with the jaw catching, which caused headaches.  
The diagnostic impression was bilateral TMJ with internal 
derangement.

By rating decision dated in January 1996, the RO granted an 
increased disability evaluation to 10 percent for the 
service-connected fractured mandible.  The veteran continued 
his appeal as to this issue.

In March 1997 a VA dental examination was conducted. It was 
noted that the veteran had been kicked in the face while on 
military duty in August 1980.  He had spent considerable time 
in the hospital, with treatment by oral surgeons, and was 
asymptomatic for a period of time.  In 1986 he began having 
pain of the jaw on the right side and neck.  He complained of 
bilateral pain of the TMJ areas during eating, and popping 
and locking on the right side.  X-ray findings revealed no 
evidence of malunion of the mandible.  The examiner noted 
that the TMJs appeared normal and non-displaced.  Oral 
examination revealed a depleted mandible.  His posterior and 
anterior teeth had been replaced by a removable partial 
denture.  His mouth opening was within normal limits, 
approximately 30-35 millimeters and lateral excursions were 
approximately 5 millimeters in both directions.  Opening did 
not elicit pain or grimacing.  The diagnoses indicated no 
restriction of opening ability or lateral excursions; no 
evidence of fracture of the mandible (it was well healed); 
mandible condyles appeared to be anatomically positioned in 
fossae; and patient complaints of secondary neck problems.

In a March 1997 VA outpatient treatment report it was 
indicated that the veteran requested refills of his 
medications because all of his disorders had worsened since 
he had been off the medication.  On examination it was noted 
that he had new dentures on the lower jaw.  There were no 
lesions noted.  The diagnosis, in pertinent part, was TMJ.

In June 1997 the veteran filed claims of entitlement to 
service connection for a right ankle injury and C-6 
radiculopathy, to include carpal tunnel syndrome.

In August 1997 he underwent a VA general medical examination.  
He reported that his right ankle, which was sprained while he 
was on active military duty, had still bothered him and would 
swell at times.  In addition, he stated that his TMJ hurt, 
his head hurt in the occipital area, he tired easily when he 
chewed, and his TMJs would pop and click.  The diagnosis, in 
pertinent part, was TMJ condition, episodically symptomatic.  

VA examination of the joints was conducted in August 1997.  
The veteran reported that he had a history of a severe right 
ankle sprain while in the service.  He stated that he 
continued to have intermittent episodes of pain and swelling 
associated with increased levels of physical activity such as 
recreational sports.  Overall, he could stand and walk 
without a particular problem.  On examination, he walked with 
an unremarkable gait pattern.  Examination of the right ankle 
revealed some mild puffiness over the lateral aspect of the 
ankle.  He demonstrated 5 degrees of dorsiflexion and 40 
degrees of plantar flexion.  X-rays of the right ankle showed 
a normal study.

In addition, in August 1997 the veteran underwent a neurology 
examination, for VA purposes of compensation, by Dr. M. 
Shawbitz, a private physician.  The veteran complained that 
he had had cramps in his jaws and into his left neck.  In 
addition, he had suffered a strain of his right ankle 
previously, and reported that it would bother him from time 
to time.

By rating decision in January 1998 the RO denied the 
veteran's claim of entitlement to service connection for a 
right ankle sprain.  In August 1998 the RO received the 
veteran's notice of disagreement with the denial of his claim 
for service connection.

In August 1999 the veteran again underwent a neurology 
examination for TMJ and neck pain for VA compensation 
purposes, by Dr. Shawbitz.  The physician noted that there 
was shooting pain from the veteran's jaws.  There was also 
catching, popping, locking, freezing, and a tendency to bite 
his tongue, as the jaws would involuntarily close.  It was 
also noted that the veteran worked on cars, and would 
intermittently have pins-and-needles sensations in the neck.  
On examination there was a loud clicking of the jaws with 
movement, and much grinding and crepitation.  However, there 
was no locking.  There was tenderness over the jaws on both 
sides to a moderate degree.  Lateral movements of the jaw 
showed crepitation, but were performed fully.  The diagnostic 
impression was TMJ disorder with deep persistent pain into 
the face, ears, jaw, neck, and occipital regions.  Dr. 
Shawbitz opined that he favored that diagnostic impression as 
a symptom constellation related to the TMJ disorder rather 
than a cervical spine condition as well, though he had had a 
history of degenerative joint and disc disease in the 
cervical spine. 

In October 1999 the veteran underwent a VA neurosurgery 
examination, specifically for cervical spine pain.  The 
veteran reported that he had stiffness, fatigability, and 
lack of endurance, as well as pain in the cervical spine.  He 
further reported that the precipitating event for his flare-
ups was severe movements of the neck.  The veteran disclosed 
that he quit working in July 1999 as an electrician secondary 
to his pain.  Examination of the cervical spine revealed 
normal range of motion, although he did report pain on 
motion.  However, there was no objective evidence of painful 
motion, spasm, weakness, or tenderness.  It was noted that 
the neurological examination was normal.  X-rays of the 
cervical spine revealed no fracture or subluxation.  There 
was no significant spondylosis, osteophyte formation or 
degenerative joint disease.  The diagnosis was neck pain of 
unknown etiology.

A VA dental and oral examination was conducted in November 
1999.  During the examination the veteran complained of 
clicking and popping as well as facial pain.  He reported 
that over the years he had developed a neuropathy associated 
with a cervical vertebra.  On examination the examiner noted 
that the veteran opened 44 millimeters between the anterior 
incisor teeth.  He had right lateral movement of 4 
millimeters, left lateral movement of 5 millimeters, and 
protrusive movement of 5 millimeters.  He had good range of 
movement with auscultation of the joints that revealed a loud 
mid-opening click of the right TMJ, with a quiet reciprocal 
click.  The left was quiet.  Palpation of the muscles of 
mastication showed primarily right-side pain at the insertion 
of the temporalis muscle as well as the lateral pterygoid 
muscles.  Both TMJ areas were tender to palpation, with the 
right being greater than the left.  Clinical tests showed 
that the veteran was missing teeth numbers 1, 2, 10, 14, 16, 
17, 18, 19, 20, 24, 25, 26, 30, 31, 32 and all of the wisdom 
teeth had been removed as a result of the traumatic injury.  
The condyles were well visualized and showed no evidence of 
degenerative changes.  The examiner noted that the veteran 
complained of a chronic ache in the preauricular regions that 
he experienced most days, and a sharp sticking-type of pain 
that occurred episodically without apparent cause.  He also 
complained of waking up with both arms numb, as well as pain 
in the cervical region that radiated to the scalp with a 
burning sensation.  The diagnosis was TMJ disorder. 

In September 2000 the RO issued an SOC, in pertinent part, 
for the issue of entitlement to service connection for 
residuals of a right ankle sprain, which continued the denial 
of that claim.  The RO also issued an SSOC on the issue of an 
evaluation in excess of 10 percent for fracture of the 
mandible, wherein the 10 percent evaluation was continued.

In December 2000 the veteran perfected his appeals for his 
claim of entitlement to service connection for residuals of a 
right ankle sprain.  

Another VA dental examination was conducted in December 2001.  
The veteran reported that he could not chew certain foods, 
that it made him tired when he tried to chew, and that he 
continually had pain in his neck and head.  The examiner 
evaluated the veteran intraorally and extraorally, and the 
veteran stated that he had a loss of masticatory function due 
to his chewing inefficiency.  However, the examiner noted 
that it seemed that if the veteran had a loss of function, it 
would be due to the fact that he did not wear his mandibular 
removable partial denture that was made for him, which 
limited his chewing surface on the lower side to about 
6 teeth, and they were not together.  It was noted that the 
veteran had a number of teeth missing, and VA had made him a 
dental prosthesis, which the veteran stated he could not 
wear.  The veteran was able to open 48 millimeters maximum 
incisal opening, and was able to slide into lateral 
excursions of 10 millimeters both to the right and left.  He 
stated that he had done that with discomfort, especially on 
the right side.  There was normal bone loss, except in the 
lower mandibular region, where there is significant bone loss 
in the posterior region, which was probably due to the early 
loss of all of this posterior molars.  A TMD 
(temporomandibular dysfunction) evaluation was performed on 
the veteran.  He had point tenderness to both TMJs, probably, 
he had some inflammation in his joints.  He was able to open, 
and sounds from both joints indicated that he had anterior 
disc displacement with reduction on both right and left TMD 
specifically.  The diagnoses were myofascial pain, TMJ 
inflammation and joint displacement with reduction.  The 
examiner recommended that the veteran continue to wear the 
splint or have a new splint made.  He noted that he did not 
see the veteran suffering and did not see how he related his 
problems to the joints, especially in the back of the neck. 

In April 2002 the RO issued an SSOC wherein the 10 percent 
evaluation for a fractured mandible was continued.  

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA, which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among 
other things, eliminated the requirement of a well-grounded 
claim and enhanced the notice and assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the United States Court of 
Appeals for the Federal Circuit has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOCs issued in August 1992 and October 2000, the SSOCs issued 
in January 1996, June 1997, October 2000, and April 2002, the 
text of the Board's December 1994 and December 1996 remands 
and correspondence provided by the RO, the Board believes 
that the appellant has been given ample notice of the 
information and/or medical evidence necessary to substantiate 
his claims.  Likewise, he has also been given notice that VA 
has a duty to assist him in obtaining any evidence that may 
be relevant to this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

In this regard, the Board also notes the letters of April 
2001 and November 2002 in which the RO advised the veteran of 
the enactment of the VCAA, and of VA's responsibility to 
assist him by obtaining medical records and other evidence 
that he adequately identifies.  Therein, the RO expressly 
advised the veteran that VA would make a reasonable effort to 
obtain any additional evidence which the veteran might 
identify as pertinent to his claims, including evidence such 
as private medical records, employment records, and records 
from Federal agencies.  He was advised of what evidence the 
RO would attempt to retrieve, and of his responsibilities in 
obtaining such evidence (e.g., adequately identifying 
pertinent records and authorizing disclosure by custodians of 
such records).  See Quartuccio, supra; see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002)

It appears that all obtainable evidence identified by the 
veteran relative to his claims have been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO has obtained all relevant 
medical records that the veteran sufficiently identified.  As 
discussed in the Factual Background, above, the veteran has 
been afforded VA examinations and the RO has obtained 
treatment records from VA medical facility where the veteran 
received treatment for his service-connected disability and 
other claimed disorders.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in undertaking more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  Similarly, as the veteran has 
indicated no other obtainable evidence, development by the 
Board would serve no useful purpose.  For the same reasons, 
the Board concludes that any defect in meeting the technical 
requirements of the VCAA is nonprejudicial and harmless 
error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for a right ankle disorder

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).

The veteran's service medical records reflect that he was 
treated for a right ankle sprain on several occasions.  
Treatment entries dated in October 1983 convey that the 
veteran was treated with a short-leg walking cast.  On his 
physical profile report, it was indicated that he had a 
severe sprain of the ankle.  In November 1983 he was 
diagnosed with an (ankle) sprain.  On examination at 
separation, the examiner noted that the veteran had a painful 
right ankle associated with status post sprain in 1983, and 
that the right ankle ached after long standing or running.  

In April 1993, at the time the veteran filed his claim of 
entitlement to service connection for a sprained ankle, he 
asserted that he had sustained a severe right ankle sprain in 
service and wore a cast on it for three to four months.  In 
addition, in August 1997 during a VA general medical 
examination, the veteran complained that his knee still 
bothered him and would swell at times.  On examination of the 
joints in August 1997 there was some mild puffiness noted 
over the lateral aspect of the ankle.  He also demonstrated 
limitation of motion of the right ankle, in that he had 
5 degrees of dorsiflexion and 40 degrees of plantar flexion.  
According to 38 C.F.R. § 4.71a, Plate II, normal dorsiflexion 
of the ankle is to 20 degrees and plantar flexion is to 45 
degrees.  

The Board has reviewed the probative evidence of record, 
including the veteran's statements on appeal.  The veteran 
was diagnosed with a sprain of the right ankle during active 
service and at the most recent VA examination for 
compensation purposes showed mild puffiness and limitation of 
motion of the right ankle.  In view of the continuity of the 
veteran's symptomatology, given the absence of any evidence 
to the contrary, and with consideration of the benefit-of-
the-doubt doctrine, the Board concludes that service 
connection is now warranted for a right ankle disorder.
C.  Increased Evaluation 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The Court of Appeals for Veteran Claims has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where entitlement to compensation has already been 
established, and increase in the disability rating is at 
issue, present level of disability is of primary concern) as 
to the primary importance of the present level of disability, 
is not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In this case, the veteran was initially granted service 
connection for a fractured mandible in June 1992, with a zero 
percent evaluation under the criteria of 38 C.F.R. § 4.150, 
Diagnostic Code (DC) 9904 (malunion of the mandible).  
Subsequently he was assigned a 10 percent evaluation under 
the same diagnostic code.  The Board notes, that during the 
current appeal, sections of the VA Schedule for Rating 
Disabilities pertaining to dental and oral conditions were 
amended effective January 18, 1994.  See 38 C.F.R., Part 4, § 
4.150, DCs 9900-9916, 59 Fed. Reg 2,530 (1994).  The Court 
has held that, where the law or regulation changes after a 
claim has been filed but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
such, consideration must be given to the evaluation for 
assignment under both the old and the new criteria, as 
appropriate.  DC 9904, as well as DC 9903, was not revised in 
1994.  However, other potentially applicable diagnostic codes 
have been amended.  The Board in its analysis will 
acknowledge and consider all potentially applicable 
regulations and, in so doing, will apply the version most 
favorable to the veteran.

Diagnostic Code 9904 provides that malunion of the mandible 
is evaluated on the basis of the resulting degree of 
impairment of motion and the relative loss of masticatory 
function.  A noncompensable evaluation is warranted with 
slight displacement.  A 10 percent evaluation reflects 
moderate displacement, and a 20 percent rating is permitted 
when the displacement is severe.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against granting increased evaluations for the veteran's 
service-connected fractured mandible under the criteria of 
DC 9904.  In this case, the probative evidence is found in 
private medical reports and in various VA medical reports.  
In September 1993 a bilateral TMJ arthrogram taken at the 
Kirklin Clinic indicated diagnoses of mild right anterior 
dislocation of the meniscus with full capture upon opening 
and followed by posterior subluxation and mild anterior 
dislocation of the left meniscus.  In addition, range of 
motion was described as slightly limited.  X-rays taken 
during a VA dental examination is March 1997 revealed there 
was no evidence of malunion of the mandible.  It was noted 
that the TMJs appeared normal and non-displaced.  A 
neurologic examination in August 1999 revealed there was 
tenderness over the jaws to a moderate degree and movements 
of the jaw were performed fully.  On VA dental examination in 
November 1999 it was reported that the veteran had good range 
of movement with auscultation of the joints.  The examiner, 
on the most recent VA dental examination in December 2001, 
reported diagnoses of myofascial pain, TMJ inflammation, and 
joint displacement with reduction.  However, the examiner 
commented that he did not see the veteran suffering.  
Moreover, the examiner noted that if the veteran had a loss 
of function it was due to the fact that he did not wear his 
mandibular removable partial denture that VA made for him.  
Accordingly, the criteria for an evaluation in excess of 10 
percent for residuals of a mandible fracture have not been 
met under DC 9904.  

The Board has considered whether an evaluation in excess of 
10 percent for the veteran's disability of residuals of a 
mandible fracture is warranted under DCs 9900 (chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible), 9901 (complete loss of mandible between angles), 
and 9902 (loss of approximately one-half of the mandible 
involving or not involving temporomandibular articulation) 
and finds that the evidence of records does not establish 
that the veteran's disability is productive of any such 
symptomatology to meet the criteria under these codes.  
Therefore, DCs 9900, 9901, and 9902 are not for application 
in this case.

Furthermore, under DC 9903 nonunion of the mandible is 
evaluated on the basis of the resulting degree of impairment 
of motion and the relative loss of masticatory function.  
Moderated associated disability warrants a 10 percent 
evaluation.  A 30 percent evaluation requires severe 
disability.  Here, there is no evidence, which establishes 
that there is nonunion of the veteran's mandible.  Therefore, 
an increased evaluation in excess of 10 percent is not for 
application under DC 9903.

VA regulations also establish criteria for the evaluation of 
limited motion of temporomandibular articulation under 38 
C.F.R. § 4.150, DC 9905.  The provisions of DC 9905 were 
amended effective February 17, 1994.  The criteria prior to 
the 1994 revisions provided that limitation of motion of the 
temporomandibular articulation would be evaluated at 10 
percent where there is an definite limitation, interfering 
with mastication or speech.  A 20 percent evaluation was 
warranted where motion was limited to one-half inch (12.7 
mm.) and a 40 percent evaluation was warranted where motion 
was limited to one-quarter inch (6.3 mm.).  38 C.F.R. § 
4.150, DC 9905 (1993).  Under the revised version of the 
regulations, DC 9905 provides that an inter-incisal range of 
zero to 10 millimeters warrants a 40 percent evaluation.  An 
inter-incisal range of 11 to 20 millimeters warrants a 30 
percent evaluation.  A 20 percent evaluation is warranted for 
an inter-incisal range of 21 to 30 millimeters.  An inter-
incisal range of 31 to 40 millimeters warrants a 10 percent 
evaluation.  A range of lateral excursion of zero to 4 
millimeters warrants a 10 percent rating.  It is noted that 
ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.

Here, the evidence shows that in September 1993 the bilateral 
TMJ arthrogram taken at the Kirklin Clinic revealed range of 
motion was slightly limited with the condyle advancing just 
beyond the articular eminence as the veteran attempted to 
open maximally.  On VA dental examination in March 1997 the 
veteran's mouth opening was within normal limits, 
approximately 30 to 35 millimeters and lateral excursions 
were approximately 5 millimeters in both directions.  On VA 
dental examination in November 1999 the veteran opened 44 
millimeters between the anterior incisor teeth.  He had right 
lateral movement of 4 millimeters, left lateral movement of 5 
millimeters and protrusive movement of 5 millimeters.  It was 
noted that he had good range of movement with auscultation of 
the joints.  On VA dental examination in December 2001, he 
was able to open 48 millimeters maximus incisal opening and 
was able to slide into lateral excursions of 10 millimeters 
both to the right and left.  Based upon the foregoing, range 
of motion associated with the veteran's temporomandibular 
articulation does not meet the criteria for an evaluation in 
excess of 10 percent under DC 9905.  38 C.F.R. § 4.150, DC 
9905 (as in effect before and since Feb. 17, 1994).

With regard to the veteran's loss of teeth, the criteria of 
DC 9913 prior to the 1994 revision provided that, where there 
is loss of teeth due to loss of substance of body of maxilla 
or mandible not involving the loss of continuity, but where 
the lost of masticatory surface cannot be restored by 
suitable prosthesis, when involving the loss of all teeth, a 
40 percent evaluation was warranted.  A 30 percent evaluation 
was warranted when it involved the loss of all upper teeth or 
all lower teeth.  With the loss of one-half of the 
masticatory surface, a 10 percent evaluation was warranted 
when the median line was the point of division or all lower 
anterior teeth or all upper anterior teeth are missing.  A 20 
percent evaluation was warranted when all posterior teeth are 
missing or all upper and lower anterior teeth are missing.  A 
zero percent rating was warranted when it did not involve the 
loss of continuity, but where the lost of masticatory surface 
can be restored by suitable prosthesis.  It was noted that 
the ratings contemplated loss of body of bone only through 
trauma or disease such as osteomyelitis.  They did not 
contemplate loss of the alveolar process through natural 
resorption.  The regulations further provided that treatable 
carious teeth, replaceable missing teeth, dento-alveolar 
abscesses, pyorrhea alveolaris, and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
38 C.F.R. §§ 17.120 and 17.123 (1995).  

In addition, 38 C.F.R. § 4.150, DC 9913, of the revised 
version of the regulations requires that where the lost 
masticatory surface cannot be restored by suitable 
prosthesis: loss of all teeth warrants a 40 percent rating.  
Loss of all upper teeth; or loss of all lower teeth warrants 
a 30 percent rating.  All upper and lower posterior teeth 
missing; or all upper and lower anterior teeth missing 
warrants a 20 percent rating.  All upper anterior teeth 
missing, or all lower anterior teeth missing; or all upper 
and lower teeth on one side missing warrants a 10 percent 
rating.  Where the loss of masticatory surface can be 
restored by suitable prosthesis a noncompensable rating is 
warranted.  Note: These ratings apply only to bone loss 
through trauma or disease such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling.  
38 C.F.R. § 4.150, DC 9913 (2002).

In this case, the evidence shows that teeth numbers 10, 23, 
24, 29, and 31 were extracted in 1980 as a result of the 
injury to the jaw that the veteran sustained.  On VA dental 
examination in January 1992 the examiner noted that teeth 
numbers 24, 25, 29, 30, 31, and 32 were missing most probably 
directly related to the accident.  On VA examination in 
December 1992, the examiner noted that several teeth were 
missing in the right lower jaw, and also missing were the 
lower incisors.  Dr. Jackson noted that the veteran was 
partially edentulous, with a loss of vertical dimension.  
However, service medical records of dental treatment show 
that the veteran's teeth were restored with removable and 
fixed prostheses.  On VA dental examination in March 1997 it 
was noted that the veteran's posterior and anterior teeth had 
been replaced by a removable partial denture.  Also in March 
1997, examination revealed that the veteran had had new 
dentures on the lower jaw.  The VA examiner in December 2001 
noted that VA had made the veteran a dental prosthesis, which 
the veteran stated he could not wear.  

In considering whether an evaluation in excess of 10 percent 
is warranted under DC 9913, the Board finds that since the 
veteran's missing teeth have been restored by a suitable 
prosthesis, and, because the veteran has submitted no 
evidence tending to show that he has missing teeth due to 
loss of substance of body of either jaw, a higher evaluation 
is not warranted under DC 9913.  The Board notes that the 
veteran had complained on VA examination that he could not 
wear his dental prosthesis.  However, the VA examiner 
recommended that the veteran continue to wear the splint or 
have a new one made.  38 C.F.R. § 4.150, DC 9913 (as in 
effect before and since Feb. 17, 1994).  Thus, the veteran's 
service-connected disability does not meet the criteria for 
an evaluation in excess of 10 percent under DC 9913.

The Board finds that the symptomatology resulting from the 
residuals of the fracture of the mandible, which have been 
shown by the record, in this case warrants a 10 percent 
rating.  The degree of impairment resulting from his service-
connected residuals of a fracture of the mandible clearly 
does not more nearly approximate the criteria for the next 
higher evaluation under any of the criteria discussed above.  
38 C.F.R. §§ 4.7, 4.150, DCs 9900 to 9905, 9913 (as in effect 
prior to and since Feb. 17, 1994).

Consideration has also been given to 38 C.F.R. § 4.40 and 
4.45, recognizing that functional loss of a joint may result 
from pain on motion or use, when supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.59, which addresses the evaluation of 
arthritis, recognizes that painful motion is an important 
factor of disability, entitled to at least the minimum 
applicable evaluation.  In this case, the veteran has had 
constant complaints of his jaws popping, cracking, and 
catching when he chewed.  He also reported that his jaws 
would lock open on occasion and that he had bilateral pain of 
the jaw.  On VA dental examination in January 1992 it was 
noted that the veteran's disability had affected his everyday 
activities, such that his esthetics and chewing are 
compromised and he had speech and ear complications.  On VA 
examination in December 1992 the examiner noted that the 
temporal mandibular joint had popped and was painful.

Dr. Jackson noted in April 1993 that the veteran's muscle of 
mastication was tender to palpation.  On VA dental 
examination in March 1997, opening of the mouth did not 
elicit pain or grimacing.  In fact, the diagnosis was that 
there was no restriction of opening ability or lateral 
excursions; and the evidence showed a well-healed mandible.  
However, in November 1999 examination revealed that both TMJ 
areas were tender to palpation.  The examiner noted that the 
veteran complained of a chronic ache in the preauricular 
regions that he experienced most days and a sharp sticking-
type of pain that occurred episodically without apparent 
cause.  The VA examiner who examined the veteran in December 
2001 stated that, if the veteran had a loss of function, it 
would be due to the fact that he did not wear his mandibular 
removable partial denture that was made for him.  He 
diagnosed the veteran with having myofascial pain, but 
indicated that he did not see the veteran suffering.  

Significantly, as noted above, the range of motion was normal 
and there was no clinically significant impairment of 
mastication.  Therefore, a compensable rating for painful 
motion is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
Based upon the findings above, the Board observes that there 
has been no medical finding of painful motion, or other 
pathology sufficient to warrant a rating in excess of 10 
percent for residuals of a fracture of the mandible.

In reaching its decision regarding the issue of an increased 
evaluation on appeal, consideration has also been given to 
whether an extras-chedular rating is warranted.  Bagwell v. 
Brown, 9 Vet. App. 157 (1996).  In the veteran's case at 
hand, the Board notes that the RO neither provided nor 
discussed the criteria for assignment of an extras-chedular 
evaluation.  Of course, prior to ascertaining whether the 
veteran's case meets the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), the Board is considering whether the 
veteran would be prejudiced by considering the issue in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  The central inquiry in that determination is 
"whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and to 
address the question at a hearing and, if not, whether the 
claimant will be prejudiced thereby".  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In the case at hand, the veteran clearly had opportunity to 
present argument on this matter at the hearing before the 
Hearing Officer at the RO, and to submit evidence in this 
regard.  In 1994 it was noted in the physical therapy report 
that the veteran was employed as an electrician and worked a 
lot overhead.  In October 1999 the veteran disclosed that he 
quit working in July 1999 as an electrician secondary to his 
pain.  Since the record reflects these adverse effects of the 
veteran's service-connected disability on his ability to 
work, it is presumed that in his claim for increased 
schedular evaluation, he is seeking consideration of extra-
schedular evaluation as well.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by a 
consideration of referral of his case for extra-schedular 
evaluation at this juncture.  VAOPGCPREC 6-69; Bernard, 
Floyd, supra

The Court has held that the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  See Floyd, 
supra. 

In this case, the Board has reviewed the record with these 
mandates in mind and finds there is no basis for further 
action on this question.  There is no objective evidence of 
record demonstrating that the veteran's service-connected 
residuals of a fracture of the mandible markedly interfere 
with his employment.  There is no evidence of record showing 
frequent hospitalization due to his disability.  Other than 
the initial hospitalization following the in-service incident 
where the veteran was kick in the jaw, it does not appear 
that he has been hospitalized for the disability at all.  
Consequently, the Board finds that no further action on this 
matter is warranted.

As the evidence is not evenly balanced and the veteran's 
disability picture does not more nearly approximate the 
schedular criteria for the next higher evaluation, the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.7 are 
not for application with regard to the veteran's residuals of 
a mandible fracture.  Accordingly, an evaluation in excess of 
10 percent is not warranted, and this claim must be denied.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's service-connected residuals of a mandible fracture.  
The Board has reviewed the record in detail, and cannot 
identify any period during the pendency of this claim and 
appeal in which a higher evaluation could be warranted for 
the service connected disability.  See Fenderson, supra.  
Therefore, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for residuals of a right 
ankle sprain is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a mandible fracture is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



